 

 

a ee
Case 2:21-cr-20585-MAG-EAS ECF No. 8, PagelD.13 Filed 09/14/21 Page 1of 4 d

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

 

SOUTHERN DIVISION
- 2:21-cr-20585
UNITED STATES OF AMERICA, 2455. coldemith, Mark A.
MJ: Stafford, Elizapen OM
“ati Filed: 09-14-2021 At 03:
Plaintiff, INDI USA V. PATTERSON (DA)
v. Violations:
18 U.S.C. § 922(g)(1)
MARZELL PATTERSON, 18 U.S.C. § 3147
Defendant.
/
INDICTMENT
THE GRAND JURY CHARGES:
COUNT ONE

18 U.S.C. § 922(g)(1) — Felon in Possession of a Firearm

On or about August 26, 2021, in the Eastern District of Michigan,
the defendant, Marzell Patterson, knowing that he had been convicted
of at least one crime punishable by imprisonment for a term exceeding
one year, did knowingly possess a firearm—that is, a Diamondback
model DB10 .308 caliber rifle, which had previously traveled in and

affected interstate commerce—in violation of 18 U.S.C. § 922(g)(1).

 
 

 

 

Case 2:21-cr-20585-MAG-EAS ECF No. 8, PagelD.14 Filed 09/14/21 Page 2 of 4

ADDITIONAL SENTENCING ENHANCEMENT
18 U.S.C. § 3147 - Penalty for
offense committed while on release
At the time of the offense charged in Count One of this
Indictment, the defendant, Marzell Patterson, was on release under
Title 18, United States Code, Chapter 207, in the federal criminal case
of United States v. Patterson et al., Case No. 20-cr-20324, in the Eastern

District of Michigan.

FORFEITURE ALLEGATIONS
18 U.S.C. § 924(d), 28 U.S.C. § 2461(c)

The allegations contained in Count One of this Indictment are
hereby realleged for purposes of alleging forfeiture pursuant to 18
U.S.C. § 924(d) and 28 U.S.C. § 2461(c).

Upon conviction of the offense set forth in Count One, the
defendant, Marzell Patterson, shall forfeit to the United States any
firearms and ammunition involved in or used in any knowing violation

of 18 U.S.C. § 922(g).

 
 

Case 2:21-cr-20585-MAG-EAS ECF No. 8, PagelD.15 Filed 09/14/21 Page 3 of 4

THIS IS A TRUE BILL

s/ Grand Jury Foreperson

 

 

GRAND JURY FOREPERSON

SAIMA S. MOHSIN
Acting United States Attorney

s/ Benjamin C. Coats

BENJAMIN C. COATS
Chief, Major Crimes

s/ Jessica V. Currie

JESSICA V. CURRIE
Assistant United States Attorney

Dated: September 14, 2021

 
 

Case 2:21-cr-20585-MAG-EAS ECF No. 8, PagelD.16 Filed 09/14/21 Page 4of4

 

i istri Case: 2:21-cr-20585
United States District Court Criminal Case Cove Judge: Goldsmith, Mark A.
Eastern District of Michigan ve Stafford, Elizabeth "
Filed: 09-14-2021 At 03:57 PM
INDI USA V. PATTERSON (DA)

 

NOTE: It is the responsibility of the Assistant U.S. Attorney signing this form to comple

 

 

ee | Companion Case Number: 20-cr-20324

This may be a companion case based upon LCrR 57.10 (b)(4)': Judge Assigned: George Caram Steeh

 

 

 

 

 

Yes LINo AUSA's Initials: —_) \{C—
Case Title: USAv. D-1 MARZELL PATTERSON
County where offense occurred : Macomb (~~
Check One: [x]Felony Lo. Misdemeanor LlPetty
Indictment/ Informati@n --- no prior complaint.
¥_Indictment/ Information --- based upon prior complaint [Case number: 21-mj-30408 ]
Indictment/

Information --- based upon LCrR 57.10 (d) [Complete Superseding section below].

 

 

Superseding to Case No:

Judge:

 

 

[_]Corrects errors; no additional charges or defendants.
[] Involves, for plea purposes, different charges or adds counts.
[_]Embraces same subject matter but adds the additional defendants or charges below:

Defendant name Charges Prior Complaint (if applicable)

 

Please take notice that the below listed Assistant United States Attorney is the attorney of record for
the above captioned case.

September 14, 2021 Qo27 Vi, Cures a
Date

pat V. Currie

Assistant United States Attorney

211 W. Fort Street, Suite 2001

Detroit, Ml 48226-3277

Phone: 810-252-7546

Fax: 313-226-2372

E-Mail address: Jessica.currie@usdoj.gov
Attorney Bar #; P74213

 

1 Companion cases are matters in which it appears that (1) substantially similar evidence will be offered at trial, or (2) the same

or related parties are present, and the cases arise out of the same transaction or occurrence. Cases may be companion cases
even though one of them may have already been terminated.

5/16

 

 
